Citation Nr: 1711611	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1961 to December 1965.  He died in December 2006.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Appellant requested a hearing in Washington, DC in the January 2009 VA Form 9.  Subsequently, the Appellant withdrew her hearing request in September 2012.

In October 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  The AOJ readjudicated the claim by way of a supplemental statement of the case (SSOC).

The Appellant requested a BVA Hearing in Washington, DC in the July 2016 VA Form 9.  The Board sent the Appellant a clarification letter regarding her options to appear before the Board.  The Appellant withdrew her hearing request in March 2017.  



FINDINGS OF FACT

1. The Veteran died due to lung cancer with metastasis to the brain in December 2006.

2. At the time of the Veteran's death, the Veteran was not service-connected for any disability.

3. The Veteran did not serve in the Republic of Vietnam.

4. The Veteran was not exposed to a herbicide agent during active service.

5. A service-connected disability was not the immediate or underlying cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1112, 1113, 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board previously remanded the case and instructed the RO or Appeals Management Center (AMC) to complete steps outlined in the M21-1 concerning verification of herbicide exposure while the Veteran served at Naha Air Base in Okinawa from July 1962 through January 1964, and at Eglin Air Force Base in Florida from February 1964 through December 1965; and instructed the RO/AMC to notify the Appellant and afford her the opportunity to respond should the verification yield negative results.  After completing the previous steps, the RO/AMC were to readjudicate the claim and provide the Appellant with a SSOC should the appeal not be granted.  After a review of the file, the Board finds that the RO substantially complied with the mandates of the October 2012 remand and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, VCAA notice letters were sent to the Appellant in March 2007, February 2010, and December 2012.  These letters informed the Appellant of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was adjudicated in May 2007, adjudicated by way of a statement of the case in December 2008, and then adjudicated by way of a supplemental statement of the case in March 2012 and June 2016.  So, she has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), VA medical evidence, and lay evidence.  Significantly, the Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016). Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In cases of service connection for the cause of the death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to toxic herbicides.  See 38 U.S.C.A. § 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Cancer of the lung is one such disease.  38 C.F.R. § 3.309(e) (2016).

Presumptive service connection for cancer of the lung as a result of toxic herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) (2016) are met, which include a presumption of exposure to herbicides for veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) (2016) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record and verified through the appropriate service department or other sources, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2016) for herbicide-related diseases is applicable.

Alternatively, cancer of the lung is a chronic disease subject to presumptive service connection if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later. Actual causation carries a difficult burden of proof.  See Combee, 34 F.3d at 1042.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



III. Analysis

The Veteran died in December 2006, and the Veteran's death certificate shows lung cancer with metastasis to the brain as the cause of death.  At the time of death, the Veteran lacked service-connection for any disability.  The Appellant contends that service connection is warranted for the Veteran's cause of death due to herbicide exposure, to include Agent Orange, while the Veteran served at Naha Air Base in Okinawa, Japan.  She claims that the Veteran was exposed to herbicides while performing duties as a vehicle repairman in his transportation unit.  She also contends that due to the Veteran's low rank, that the Veteran would likely be chosen to hand spray herbicides around the base.  The Appellant also maintains that the Veteran was exposed to herbicides while stationed at Eglin Air Force Base (Eglin).  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim and service connection is not warranted.

The Veteran's military personnel records show the Veteran served in Texas, Illinois, Okinawa, and Florida.  The Veteran's service treatment records (STRs) include the Veteran's enlistment and discharge examinations.  The enlistment examination reports the Veteran's chest and lungs as normal, and list a history of mumps and whooping cough.  The Veteran's discharge examination also reports the chest and lungs as normal.

November 2006 VA medical records state that the Veteran was diagnosed with lung cancer in January 2006, which progressed to stage IV in November 2006.

The March 2007 statement from the Appellant said "I feel [the Veteran] was exposed to herbicides while in the military."

The Appellant submitted an April 2007 statement from the Veteran's previous wife, stating "[the Veteran] was in Okinawa from June 1962 to December 1963 when Agent Orange was present."

In the June 2007 Notice of Disagreement, the Appellant asserted that the Veteran was exposed to Agent Orange while serving in Okinawa from July 1962 to December 1964.  

In support of her assertion, the Appellant submits as evidence a Board decision from 1998, in which the Board granted service connection for prostate cancer due to Agent Orange exposure in Okinawa, Japan.  The Appellant states that the Veteran was assigned to a transportation unit, similar to the facts of the 1998 Board decision.  She states it is more likely than not that the Veteran was exposed to Agent Orange in the air he breathed, water he consumed, locally grown food that he might have eaten, and chemicals on vehicles he performed maintenance on because the presence of Agent Orange has been determined in Okinawa.  The Appellant also states the Veteran cannot confirm this information.

The Appellant also submitted a petitioned public health assessment.  The assessment shows approximately 21,201 gallons of herbicides were sprayed at the herbicide exposure unit from 1962 to 1970 at Elgin.  Herbicides were stored at Elgin, buried at Elgin, and sprayed with aircraft and helicopters at Elgin in the 1960s.

The December 2012 notification letter asked the Appellant to provide how the alleged exposure occurred as she has already provided approximate dates and locations of herbicide exposure.  The Appellant did not reply to the notification.  Thereafter the JSRRC provided a November 2015 formal finding stating that the information provided by the Appellant was insufficient to corroborate exposure to Agent Orange and that a review of the Veteran's personnel file did not provide evidence to substantiate herbicide exposure in other locations than Vietnam.

A November 2015 VA memo shows there was herbicide exposure at Eglin between 1962 and 1970 on a 2 square mile test site.

Military personnel records show the Veteran did not serve in the Republic of Vietnam during the Vietnam era, and therefore exposure to herbicides cannot be presumed for the Veteran.  Evidence on record needs to establish herbicide exposure to continue the presumption of service connection analysis.  The JSRRC's formal finding determined that herbicide exposure could not be established for the Veteran's service in Okinawa or Eglin.  The Appellant did not provide actual circumstances to explain how the Veteran was exposed to herbicides in Okinawa or Eglin to assist with the JSRRC's finding.  When the Appellant was given the opportunity to provide necessary information as to the nature and circumstances of potential exposure, the Appellant never responded to the November 2012 notice.  The duty to assist is not a one-way street.  If an Appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, the Veteran's military personnel record shows he served as an auto repairman, which is not a duty related to herbicide testing conducted on a test site at Eglin.  

The Appellant's contentions that the Veteran could have been exposed in Okinawa and Eglin without corroborating evidence have little probative value.  Although the Board finds the Appellant credible, the record is negative for competent evidence as to herbicide exposure to the Veteran in Okinawa or Eglin.  The Appellant is competent to provide testimony regarding factual matters of which she had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Appellant does not contend to have firsthand knowledge of herbicide exposure, nor does she provide lay statements to display firsthand knowledge the Veteran shared with her regarding his potential exposure to herbicides.  The Appellant may honestly believe the Veteran was exposed to herbicides.  However, the Appellant's evidentiary statements of feelings, hypothetical circumstances, and theories regarding potential herbicide exposure lack factual bases and are insufficient to shift the preponderance of the evidence in favor of finding the Veteran was exposed to herbicides.

Regarding the 1998 Board decision submitted by the Appellant, the Board notes that the decision is non-precedential in nature, and moreover, involves different circumstances.  See 38 C.F.R. § 20.1303.  The claimant in that case provided first hand lay testimony of his exposure to herbicides while serving in Okinawa.  The individual provided detailed explanations of when and how he came into contact with herbicides while serving in Okinawa.  Although herbicide exposure was also unverifiable by the military in that case, the Board found the Veteran credible and competent; therefore finding his lay testimony highly probative in that instance.  Due to the differences between the Appellant's claim and the previous Board decision, this evidence has little probative value in the Appellant's appeal.

Service connection may also be granted on presumptive bases for lung cancer since it is a chronic disease, if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  STRs and VA medical records on record are silent regarding any lung related disability until the Veteran was diagnosed with lung cancer in 2006.  The Veteran's active duty ended in December 1965, a 40 year difference between separation and the first recorded history of a lung disability.  This falls outside of the one year window to in order to grant service connection for a chronic disability on a presumptive basis.  

The Board has also considered whether service connection for the Veteran's death is warranted on a direct basis as due to herbicide exposure in service. See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In this regard, the Appellant has submitted lay statements, a non-precedential Board decision, and a public health assessment.  
Consistent with 38 C.F.R. § 5107 (b) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board has carefully considered the Appellant's lay statements and testimony.  The Board has considered the Appellant's statements that the Veteran's death was related to his service.  The Board does not doubt the sincerity in her belief and emphasizes that it is established that he did not serve in the Republic of Vietnam.  However, as a layperson, the Appellant is not competent to state the cause of the Veteran's lung cancer.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  The Board is cognizant of the ability of lay witnesses to discern specific symptoms that may be indicative of a malignant tumor; however, such tumors, including lung cancers, may only be diagnosed following medical testing for which the lay witnesses in this case have not established sufficient medical expertise to conduct.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board finds that service connection on a direct basis is also not warranted, for the lack of probative and persuasive evidence of records to provide a positive and direct association between herbicide exposure and the Veteran's lung cancer and subsequent death.

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


